DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2022.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2018/0190960 to Harris in view of US Patent Application Publication 2018/0248157 to Suzuki.
With respect to claim 1, Harris et al. teach a second interconnect plate 162 (a structural busbar) for a battery comprising: a metal plate; and a plurality of positive tab 163 (projection) from the metal plate; wherein the metal plate defines holes that are dimensioned to accommodate negative tabs 153 (further projections) on a first interconnect plate 152 (a further structural busbar) (Harries et al.: Sections [0115]-[0120]; Fig. 3F).

Harris et al. do not specifically teach the projections are blisters.
	However, Suzuki teaches a battery pack comprising a wiring board 25, wherein the wiring board 25 comprising a plurality of connection terminals 25T, which are in blister shape (Suzuki: Section [0067]; Fig. 3). It would have been obvious as of the effective filing dated of the claimed invention to alternatively replace the positive tab 163 of Harris et al. with the connection terminals 25T of Suzuki as due to the face that both of them serve the same purpose.
It would have been obvious as of the effective filing dated of the claimed invention to have modified Harris et al. with the teaching above from Suzuki with the motivation of having a means such the protective member includes a plurality of openings, and the plurality of secondary batteries contained in the containing member are covered with the protective member to expose the plurality of terminals from the plurality of openings; the wiring member is coupled to the plurality of terminals exposed from the plurality of openings; the protective member includes a hydrate-containing material, as such, the safety of the battery would be improved.

With respect to claim 2, with the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein each positive tab 163 (each projection or blister) is spot-weldable to an electrical terminal of a cell of the battery (Harries et al.: Sections [0115]-[0120]; Fig. 3F).

With respect to claim 3, with the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein the connection terminal 25T (the blisters) project perpendicularly from only one side of the wiring portions 25A-25E (the metal plate) (Suzuki: Section [0067]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Harris et al. with the teaching above from Suzuki with the motivation of having a means such the protective member includes a plurality of openings, and the plurality of secondary batteries contained in the containing member are covered with the protective member to expose the plurality of terminals from the plurality of openings; the wiring member is coupled to the plurality of terminals exposed from the plurality of openings; the protective member includes a hydrate-containing material, as such, the safety of the battery would be improved.

With respect to claim 4, with the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein the connection terminal 25T (the blisters) are cup-shaped (Suzuki: Section [0067]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Harris et al. with the teaching above from Suzuki with the motivation of having a means such the protective member includes a plurality of openings, and the plurality of secondary batteries contained in the containing member are covered with the protective member to expose the plurality of terminals from the plurality of openings; the wiring member is coupled to the plurality of terminals exposed from the plurality of openings; the protective member includes a hydrate-containing material, as such, the safety of the battery would be improved.

With respect to claim 5, with the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein each connection terminal 25T (each blisters) comprises: a beam-like element; and an end connected to the beam-like element (Suzuki: Section [0067]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Harris et al. with the teaching above from Suzuki with the motivation of having a means such the protective member includes a plurality of openings, and the plurality of secondary batteries contained in the containing member are covered with the protective member to expose the plurality of terminals from the plurality of openings; the wiring member is coupled to the plurality of terminals exposed from the plurality of openings; the protective member includes a hydrate-containing material, as such, the safety of the battery would be improved.

With respect to claim 6, with the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein each beam-like element comprises: a curved wall (Suzuki: Section [0067]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Harris et al. with the teaching above from Suzuki with the motivation of having a means such the protective member includes a plurality of openings, and the plurality of secondary batteries contained in the containing member are covered with the protective member to expose the plurality of terminals from the plurality of openings; the wiring member is coupled to the plurality of terminals exposed from the plurality of openings; the protective member includes a hydrate-containing material, as such, the safety of the battery would be improved.

With respect to claim 7, with the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein each end is parallel to the wiring portions 25A-25E (the metal plate) (Suzuki: Section [0067]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Harris et al. with the teaching above from Suzuki with the motivation of having a means such the protective member includes a plurality of openings, and the plurality of secondary batteries contained in the containing member are covered with the protective member to expose the plurality of terminals from the plurality of openings; the wiring member is coupled to the plurality of terminals exposed from the plurality of openings; the protective member includes a hydrate-containing material, as such, the safety of the battery would be improved.

With respect to claim 8, with the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein each end is coined (Suzuki: Section [0067]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Harris et al. with the teaching above from Suzuki with the motivation of having a means such the protective member includes a plurality of openings, and the plurality of secondary batteries contained in the containing member are covered with the protective member to expose the plurality of terminals from the plurality of openings; the wiring member is coupled to the plurality of terminals exposed from the plurality of openings; the protective member includes a hydrate-containing material, as such, the safety of the battery would be improved.

With respect to claim 9, with the teaching from Suzuki, Harris et al. teach the second interconnect plate 162 (the structural busbar), wherein the positive tab 163 or the negative tab 153 (the projection or blister) comprise positive tab 163 (a first type of blister) and negative tab 153 (a second type of blister), wherein the negative tab 153 (the second type of blister) projects further from the interconnect assembly 120 (the metal plate) than the positive tab 163 (the first type of blister).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        9/20/2022